Citation Nr: 1023314	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  97-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a disability of the 
right lower extremity, to include disabilities of the right 
knee and right hip.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel









INTRODUCTION

The Veteran had active service from April 1972 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon.  The Veteran's claim was transferred to 
the St. Louis, Missouri, RO during the course of the appeal.  
This matter was previously before the Board in October 2003, 
August 2005, May 2006, and January 2009, when it was remanded 
to the RO for additional development.


FINDING OF FACT

The Veteran suffered a fall during service which resulted in 
injury to the right lower extremity currently identified as 
old trauma of the right femur and fibula; patellofemoral pain 
syndrome of the right knee; and degenerative joint disease of 
the right hip.  


CONCLUSION OF LAW

Trauma of the right femur and fibula; patellofemoral pain 
syndrome of the right knee; and degenerative joint disease of 
the right hip, were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran contends that he fell in an elevator shaft while 
aboard ship during service.  He maintains that he injured his 
right lower extremity in the fall.  He contend that his right 
femur/knee/tibia areas were fractured and he was evaluated at 
the Clark Air Force Base in the Philippines and then at the 
Okinawa Naval Hospital.  He asserts that he underwent surgery 
and then was placed in a long leg cast.  He reports that he 
was eventually returned to duty.  

Numerous attempts have been made through the appropriate 
channels to include the National Personnel Records Center and 
from various facilities obtain the Veteran's complete service 
medical records.  VA has been unable to locate these records, 
to include records of Clark Air Force Base in the 
Philippines, records of the Okinawa Naval Hospital, and the 
Veteran's separation examination.  Under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

This case essentially turns on the credibility of the Veteran 
in his report of his medical history, since there are no 
available medical records from service to review.  With 
regard to the x-rays, the right hip x-ray revealed 
degenerative joint disease.  There was prominent focal 
cortical thickening on the lateral aspect of the proximal 
shaft of the femur at the region of the upper insertion of 
the vastus intermedius, which was noted to presumably 
represent an old stress injury.  The x-rays impression 
indicated that the findings at the femur suggested prior 
trauma and there was also a hint of remodeling effect in the 
distal shaft of the fibula.  The examiner concluded that the 
Veteran had a history of right lower extremity trauma, 
secondary to a fall, with x-ray evidence of old trauma to the 
right femur and fibula which most likely, in view of the 
Veteran's history, represented old fractures.  The examiner 
further concluded that the Veteran had patellofemoral pain 
syndrome of the right knee and degenerative joint disease of 
the right hip, most likely due to history of prior trauma.  

In sum, although there are no service treatment records to 
show that the inservice injury occurred, the examiner 
concluded that the Veteran's current disabilities of the 
right lower extremity were consistent with the history 
presented by the Veteran.  The VA examiner's opinion, 
rendered by a medical professional, is afforded significant 
probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is factually accurate, 
fully articulated, and has sound reasoning for the 
conclusion.)

The Board notes that there is no evidence which directly 
contradicts the Veteran's report of his medical history.  The 
absence of the service medical records is not evidence that 
the event did not occur.  The Board finds that the Veteran is 
credible in his statements, particularly as his current 
disabilities of the right lower extremity have been 
determined to be consistent with that history.  The Board 
points out that the Veteran suffered a post-service back 
injury in 2000 which has resulted in neurological damage, 
also affecting his right lower extremity.  This incident 
clearly occurred separate and apart from service.  However, 
the VA examiner, in 1995, previously identified the residuals 
associated with the credibly reported inservice injury and, 
as such; those disabilities may be distinguished from the 
more recent spinal injury.  

Therefore, in affording the Veteran the benefit of the doubt, 
the Board finds that the Veteran suffered a fall during 
service which resulted in injury to the right lower extremity 
currently identified as old trauma of the right femur and 
fibula; patellofemoral pain syndrome of the right knee; and 
degenerative joint disease of the right hip.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for trauma of the right femur and fibula; 
patellofemoral pain syndrome of the right knee; and 
degenerative joint disease of the right hip, is warranted.


ORDER

Service connection for trauma of the right femur and fibula; 
patellofemoral pain syndrome of the right knee; and 
degenerative joint disease of the right hip, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


